       4:18-cv-00554-SAL           Date Filed 08/04/20        Entry Number 161         Page 1 of 22




                                         FLORENCE



                                                                         o           00554




                                     ,
v.




                                             ,

                           .
_____________________________________



                      “the City”)1

the Advancement of Colored People, Inc. (“NAACP”), Harry Briggs, Novice Briggs, Simuel



“Plaintiffs”) filed a Response                                               ,




1   Defendants’ counsel represented to the Court during the hearing on this matter that the

                              Defendants collectively as “the City.”                                ,
No. 4:09        1428       TER, 2012 WL 2149777, at *1 n.1 (D.S.C. Apr. 26, 2012) (noting “the City
                 and its Departments are not separate entities”),
            01428
      4:18-cv-00554-SAL     Date Filed 08/04/20   Entry Number 161           Page 2 of 22




Myrtle Beach Bike Week Spring Rally (“Harley Week”), and the Atlantic Beach Bikefest

(“Bikefest”). The parties agree that




                                               2018,




                                                       (“Operations Plan”)




                                                                the City’s

two

                                                                                      laintiffs’




                                       , No. 4:03 1732

        May 9, 2005                                                                         28,


                                           2
     4:18-cv-00554-SAL            Date Filed 08/04/20     Entry Number 161       Page 3 of 22




of the plaintiffs’ claims.                  2.

                                                                                   .




                                          e City’s




                                                                   .



                                                               .                                30.




        ,             . 129              134

                                                 (“I wasn’t convinced that we needed it.”).

2014,                                                                                  .




                                                                                                      ,

                                                                         n

                              .                  . 137             66.          , the City’s Public




                                                     3
     4:18-cv-00554-SAL         Date Filed 08/04/20           Entry Number 161   Page 4 of 22




               .                         57, 137 61.
                         2


Warren Gall, indicating his desire to “mak[e] [Bikefest] go away” by “suck[ing] the fun

completely out of the event.” ECF No. 137 21. John Pedersen’s proposed strategies




roads; (4) implementing a curfew; and (5) “[g]et[ting] our hands on as many drug dogs as

possible” and “[u]s[ing] them in all traffic stops.”

hearing on this matter that the email is “egregious.” With arguable inconsistency, John Pedersen

later told the City’s Public Information Officer in December of 2014 to “weave in the notion”

that the Operations Plan was “a reaction to the violence” and that the City’s “goal is to provide a

safe experience for both our visitors and our residents.” ECF No. 137

                                                        2014

                                     .           discussed



    utive session. ECF Nos. 137            50.



Memorial Day Bikefest Task Force (“Task Force”), and he invited local jurisdictions to attend



                   “

task force is designed to promote communication and collaboration to ensure a safe event.”




2

2014.


                                                    4
    4:18-cv-00554-SAL           Date Filed 08/04/20   Entry Number 161      Page 5 of 22




       For example, before the Task Force’s first meeting



                                                                                               ,

                                                            “the loop came because that’s what

                   Beach wanted to do.” ECF No. 129 10 at 7. “[W]hen their original loop was

presented, it created concerns for the county. And that’s really where we became involved in



independently.”




a “compromise” to the City’s         40



                            3


                                                            ,



claims asserted in Plaintiffs’ Ame

the Court grants the City’s motion with respect to all claims other than those raised under the




                                                                        “[t]he court shall grant



                                                      of law.” Fed. R. Civ. P. 56(a).

“material” if proof of its existence or non


3

                                                      .


                                               5
     4:18-cv-00554-SAL        Date Filed 08/04/20      Entry Number 161        Page 6 of 22




fact is “genuine” if the evidence offered is such that a reasonable jury might return a verdict for




                                  movant’s position is insufficient to withstand the sum

                    Anderson,

                                                                                           Ross v.

Commc’ns Satellite Corp                                                                      , 490

U.S. 228 (1989). “Only disputes over facts that might affect the outcome of the suit under the



irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248.




.      The Record Fails to Establish a Genuine Issue for Trial Regarding Plaintiffs’
       Claims Arising




                                        ,

entitled to summary judgment on Plaintiff’s dormant Commerce Clause claim because any

                                                6
      4:18-cv-00554-SAL       Date Filed 08/04/20     Entry Number 161        Page 7 of 22




incidental effects on interstate commerce cannot be shown to be “clearly excessive” in relation to



       The Commerce Clause grants Congress the power to “regulate commerce with foreign

Nations, and among the several States, and with the Indian Tribes.”                              .



                                                                                                 ,

                                                                             (“[A]

                                                                                ‘

                                                              . . .            . . .           ’”)

                                                                                             “The



                              –

                              state competitors.” Dep’t of Revenue of Ky. v. Da      ,

337                                                            .

transportation of persons may sufficiently implicate “commerce” for purposes of the d

                                                                       n.1

                                                                   ,                           87

                 .



two

573, 578         .                 y is whether the state law “

commerce.”

                          338 (noting a “discriminatory” law is one enacted for the “forbidden

purpose”)            is “demonstrably justified by a factor unrelated to economic protectionism, a

‘discriminatory law is virtually        invalid.’”                                          , 553


                                                7
       4:18-cv-00554-SAL     Date Filed 08/04/20           Entry Number 161         Page 8 of 22




         338

                (“[W]

                                     ”) (quoting                                                   55

        . When determining if a state action is “discriminatory” and thus subject to a rule of

                                    , 553 U.S. at 338, “[c]ourts are afforded some latitude to



the States’ ‘authority under their general police powers to regulate matters of legitimate local

concern.’”




on interstate commerce are only incidental; and the burden on interstate commerce is not “clearly

                                                   ”




                                              Plaintiffs’ Amended Complaint

                                                                            tegral part of the area’s

                                              Drawing reasonable inferences in Plaintiffs’ favor,



         .                    21.                      –                               –would

“                                                             state competitors.”        , 553 U.S. at

338.




                                               8
     4:18-cv-00554-SAL           Date Filed 08/04/20   Entry Number 161    Page 9 of 22




                                                                                               y




                             y.          ,

2016) (“[I]

governmental interests.”).



commerce is “clearly excessive” in relation to the Defendants’ interest in maintaining public



       Plaintiffs’ reliance on                                     h,                     40




                , 54 F. Supp. 2d at 1284




                                                                           .

                                                                        violated the plaintiffs’

“right to travel under the Dormant Commerce Clause of the Constitution.”

                                                               87.

                did not analyze the plaintiffs’ claims under the          two




                                                9
    4:18-cv-00554-SAL         Date Filed 08/04/20       Entry Number 161       Page 10 of 22




                    Forman Distillers Corp., 476 U.S. at 578.                                 , 54

                 87.




                       –                                  –



                                                  . Plaintiffs submitted photographs of “No Thru

Traffic” signs                                                         46, 137




the “right to travel” offers little support for Plaintiffs’ dormant Commerce Clause claim. In



                                                                                 314 U.S. at 165 66.

 he admitted concept underlying the statute was, generally, “that each community should care

for its own indigent,” and the state’s asserted

                       “problems of . . . finance, the proportions of which are staggering.”

167.                                                            the risk of “economic isolation . . .

                                                     ,” whic

                                 ,

                                     “an open invitation to retaliatory measures” by other states.

         , 314 U.S. at 168. The Court’s conclusion in




                                                10
     4:18-cv-00554-SAL       Date Filed 08/04/20         Entry Number 161        Page 11 of 22




                                                            –

                                                     –




                                                     Social in Nature Rather than Expr

                  , the City is                Entitled to Summary Judgment on Plaintiffs’
                                          United States v. O’Brien.




convey a “particularized message.” Even so, to the extent that activity during Bikefest



       United States v. O’Brien,                                 .

                              in furtherance of substantial governmental interests; the City’s



tailored to further the City’s interests without unduly burdening expressive conduct.



o

                                                                 ,

609, 618 (1984). “The Constitution guarantees freedom of

indispensable means of preserving other individual liberties.”       Protection for “collective effort



.”

                                                11
    4:18-cv-00554-SAL        Date Filed 08/04/20          Entry Number 161       Page 12 of 22




                                                  , 426 F.3d 251, 258 (4th Cir. 2005) (“[A]



which persons are associating is itself protected by the First Amendment.”).




                             ,     ,          ,                  “speech”

             ,                                         “sufficiently imbued with the elements of

communication.”                                                             “[N]ot all conduct can be

                 ,” however, “just because the actor intends thereby to express an idea.”

                                                                                     .

whether “[a]n intent to convey a particularized message was present, and [whether] the

  elihood was great that the message would be understood by those who viewed it.”

Johnson, 491 U.S. 397, 404 (1989) (quoting              , 418 U.S. at 410

                                                                                 so “imbued with the

          of communication” that they may be considered speech within the meaning of the First



No. 129. It describes Bikefest as an event that includes “motorcycle racin

street festivals.”     Jake Evans, the Mayor of Atlantic Beach, states Bikefest was “just

something put into place to try to bring business to Atlantic Beach.” ECF No. 134                  5.

Plaintiff Tyrone Kinard states the event “celebr


                                                  12
    4:18-cv-00554-SAL         Date Filed 08/04/20      Entry Number 161            Page 13 of 22




neighboring beaches.” ECF No. 134

Bikefest “provide[s] an opportunity .

ridership.” ECF No. 134 34 at ¶ 9. William McNeill states the event is “a car show, a bike show,

a fashion show, and a beach vacation.” ECF No. 134

       son states that, to him, Bikefest is an opportunity to “dispel negative assumptions about

African American motorcycle clubs” and to “advocate[e] for a true community, support, and

fellowship.” ECF No. 134                10.




        .



political, or cultural significance. Drawing reasonable factual inferences in Plaintiffs’ favor, the




                                                                               ,              . 1231,



                                                              .               , 490 U.S. at 19.



                                                                  constitute pure speech “entitled to

comprehensive protection under the First Amendment.”

                         –




                                                13
    4:18-cv-00554-SAL        Date Filed 08/04/20      Entry Number 161        Page 14 of 22




                  (denying Government’s request to forfeit rights associated with

             , noting “[t]                                                          . . .

                                                                    ”),

                                         –

                               ’                                  and                         ,



Top Hatters motorcycle club members’ expressive associational claim,                “

freedom, equality, and/or death are not particularized messages”




                                             .




“particularized” or                      “understood by those who viewed it.”

       11.




         United States v. O’Brien                                         O’Brien




                                                 14
    4:18-cv-00554-SAL          Date Filed 08/04/20       Entry Number 161           Page 15 of 22




               State police power is general, and it “extends to all matters affecting the public

health or the public morals.”




sufficiently tailored to the City’s public safety interest in policing the event.



                                                                                    O’Brien

entitled to summary judgment on Plaintiffs’ First Amendment claim.


                             in the City’s Decision to Implement the Operations Plan, the
          City’s Motion for Summary Judgment is Denied as to Plaintiffs’ Cause
                                                                        .




Plaintiffs’ claim

                                                                   ty’s motion is denied as to these

      .



“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.



                                                  15
    4:18-cv-00554-SAL         Date Filed 08/04/20    Entry Number 161      Page 16 of 22




                                                                                                 ,




d




                                                ,




found there to be a “significant factual dispute,”




    riminatory purpose is the “sole” or even “primary” motivation for the challenged action.



                                                                               –66



                                                                           ,                     ,

                                (“

                                                             .”);                    , 429 U.S. at


                                                16
    4:18-cv-00554-SAL       Date Filed 08/04/20       Entry Number 161            Page 17 of 22




266 (demanding “a sensitive inquiry into such circumstantial and direct

may be available.”).

          s this issue involves a determination of individuals’ subjective motivation, summary




                                              “The judgments surrounding discretionary action

almost inevitably are influenced by the decisionmaker’s experiences, values, and emotions.



summary judgment.”          , 457 U.S. at 816 17.




                                                                    4


                                                                            , 429 U.S. at 266–

                                                                        –                          –




4




                             , 364 U.S. 339 (1960), a court “must” look to evidence beyond disparate
                       , 429 U.S. at 266.


                                               17
    4:18-cv-00554-SAL        Date Filed 08/04/20       Entry Number 161         Page 18 of 22




                                      to the City, while Bikefest drew “law breakers” and “lewd

people.” ECF No. 134




           at litigation, Mr. Leath testified to his belief that “black crowds and white crowds . . .

party differently.” ECF No. 134




          addition to historic evidence tending to show that race has played a role in the City’s




                                                                                              . ohn

                                                            ,

“         ”




City officials after the 2014 shootings, counseling that the City must either take a “soft approach

or a hard one,” but that in any event, the city “MUST make it very UNCOMFORTABLE for

them to be here” and that “[n]obody cares about the race card.” ECF No. 29




              wished to see Myrtle Beach “remain a ‘Family’ destination, rather than a run down

slum that only thugs would support.” ECF No. 137


                                                18
      4:18-cv-00554-SAL        Date Filed 08/04/20        Entry Number 161          Page 19 of 22




                ed to City Council, a visitor expressed their sickness and disgust over “what

happened during [Bikefest].” ECF No. 137 65 at 2. “No one wants to attribute this to a particular

race issue because of the political implications but face it, it is what it is.”



                                                         127.       state actors’




                                 at 822. “[S]uch a task is made nearly impossible in this case given

[the state actor]’s hasty dismissal” of the



d




                                                             ,

n.2                                                                         d, “the loop came because

that’s what the City of Myrtle Beach wanted to do.” ECF No. 129 10 at 7. “[W]hen [the City’s]

original loop was presented, it created concerns for the county. And that’s really where we




                                                   19
      4:18-cv-00554-SAL      Date Filed 08/04/20     Entry Number 161        Page 20 of 22




together instead of independently.”

the traffic loop was in place before the Task Force was even created, and the Task Force “had no

authority to do anything . . . . [E]ach jurisdiction maintained its own autonomy.” ECF No. 129 7

                                                                City’s motivation is irrelevant or




                                                                                      Anderson,

477 U.S. at 249.



                  The City’s motion is also denied as to Plaintiffs’ claim under 42 U.S.C. §




                                      3.

  .
                                                                     this Claim.




        42 U.S.C. § 1981 provides as follows:




                                                20
    4:18-cv-00554-SAL          Date Filed 08/04/20    Entry Number 161       Page 21 of 22




state actors through 42 U.S.C. § 1983. “[T]

                                                                                                  by

state governmental units . . . .”

                                                                                                   ,




                          ’n



Fed’n of African Am. Contractors                                                                  by



                                                              Fed’n of African Am. Contractors,
                                                                        5


       .S                              .

       Accordingly, because Plaintiffs’ first cause of action is brought under a statute that does




       After a thorough review of the parties’ arguments, the record, and the applicable law, and

for the foregoing reasons, the Court GRANTS Defendants’ Motion for Summary Judgment, ECF

                   ct to Plaintiffs’ claims arising under the dormant Commerce Clause, the First

Amendment, and 42 U.S.C. § 1981. Defendants’ motion is DENIED as to Plaintiffs’ claims



5

                                                                                              , 96


                                                                    , 441 F.3d 1129, 1137 (10th
                                                  –



                                               21
4:18-cv-00554-SAL   Date Filed 08/04/20   Entry Number 161   Page 22 of 22




                                   22
